Citation Nr: 1609525	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  05-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a left eye injury.

2. Entitlement to service connection for a left ankle disorder, including arthritis.

3. Entitlement to service connection for a right ankle disorder, including arthritis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1946 to February 1947.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In June 2008, the Board issued a decision determining that he had not submitted new and material evidence to reopen his previously-denied claim for service connection for residuals of a left eye injury.  The decision also denied his claims for service connection for left and right ankle disorders.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In March 2009, the Court vacated the Board's decision denying these claims and remanded them to the Board for further development and readjudication in compliance with directives specified.

In March 2010, the Board, in turn, remanded the petition to reopen the claim for service connection for residuals of a left eye injury so that proper Veterans Claims Assistance Act (VCAA) notice could be provided.  The Board also remanded the claims for service connection for left and right ankle disorders so a VA examination could be provided for a necessary medical opinion.

In December 2011, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for residuals of a left eye injury.  But rather than immediately readjudicating this claim on its underlying merits, the Board again remanded this claim for still further development, also the claims for service connection for left and right ankle disorders for an addendum medical opinion.  

These claims are once again before the Board, as the development requested in the Board's March 2010 and December 2011 remands has been completed.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left eye cataract and vision loss did not incept during his active military service and are not otherwise shown to be related or attributable to his service.

2.  His left ankle disorder, including arthritis, did not manifest during his active military service or within one year of separation and it is not otherwise shown to be related or attributable to his service.

3.  There is clear and unmistakable evidence his right ankle disorder, including arthritis, preexisted his active military service.

4.  There also is clear and unmistakable evidence this pre-existing disability did not increase in severity during his active military service beyond its natural progression.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a left eye injury is not established.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Entitlement to service connection for a left ankle disorder, including arthritis, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The Veteran's pre-existing right ankle disorder, including arthritis, was not aggravated during or by his service.  38 U.S.C.A. §§ 1111, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


II.  The Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Veterans Court (CAVC) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim or, if provided, it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 


A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires providing notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

As for the claims for service connection for residuals of an eye injury and for a left ankle disorder, a January 2004 letter informed the Veteran of all five elements of these claims, gave examples of the types of evidence he could submit in support of these claims, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support these claims.  He therefore received all of this notice in the preferred sequence, that is, before initially adjudication these claims in the April 2004 rating decision at issue in this appeal.

In regards to the claim for service connection for a right ankle disorder, the required notice was not provided the Veteran until May 2004, after the claim had been initially adjudicated.  Nevertheless, since providing that additional VCAA notice, the RO has readjudicated this claim in a May 2005 SOC and in April 2005, August 2011, and January 2014 SSOCs.  This is important to point out because, as already alluded to, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in an SOC or SSOC, is sufficient to rectify ("cure") the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

So, here, even if there arguably is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  That is to say, if there was any deficiency in the notice to the Veteran, at least as provided initially, this since has been rectified by provision of all required notice followed by readjudication of the claim.  Moreover, in the pleadings, especially those of his attorney, they have evidenced their actual knowledge of the type of information and evidence needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To this end, the Veteran's STRs and post-service treatment records have been obtained and associated with the claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims that are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes the effort to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in July 2010 and September 2013, the Veteran was provided the appropriate VA compensation examinations for the necessary medical opinions concerning his claims.  Addendum opinions were also obtained in November 2011 and January 2014.  The VA examination reports, specifically from September 2013, provide the information needed to make an informed decision on the claims, including insofar as whether he has the disabilities he alleges, much less on account of his military service.  It is evident from the reports that the VA examiners reviewed the claims file for the pertinent history, including of his complaints, evaluation and treatment during the many years since the conclusion of his service.  The examiners also performed an evaluation of him and, most importantly, provided explanatory rationale for their consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion 

without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Veteran has asserted that there are reasons to find the VA examiners' opinions inadequate; however, the Board disagrees as will be discussed in further detail in the following relevant parts.  

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of these claims.

III.  Legal Criteria

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition, meaning for a chronic or permanent worsening of the condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service.  But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and he, not VA, has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306.


To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246.  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In this circumstance, a showing of continuity of symptomatology since service is required to establish chronicity of disease or injury in service and in turn link current disability to service.  38 C.F.R. § 3.303(b).  However, the Federal Circuit Court since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology is limited to cases involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id.  at 1338; see also id.  at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was insufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  Because, however, the Veteran has been diagnosed with arthritis, and since arthritis is one of the diseases listed in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, at least to the extent he is claiming entitlement to service connection for arthritis, and the claim may be supported by evidence of continuity of symptomatology since service.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court commented that competence to establish a diagnosis of a condition can exist when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).


The Federal Circuit Court further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  But as also observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible," or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303   (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997).


In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

IV.  Residuals of a Left Eye Injury

The Veteran is claiming entitlement to service connection for residuals of a left eye injury, but for the following reasons and bases the Board finds that service connection is not warranted.

A review of his STRs shows that he was in a Jeep accident in October 1946.  At that time, his injuries included a laceration to his left cheek and eyebrow.  X-rays were negative for any fractures of the facial bones.  The records concerning his service are also unremarkable for any further complaints relating to those injuries, and specifically to his left eye.  His military service ended in February 1947, so just after conclusion of World War II.

The Veteran's post-service treatment records reflect long-term care for bilateral (so left and right eye) cataracts and left eye maculopathy.

He had a VA compensation examination for his claimed left eye disability in September 2013.  At that time, he reported losing vision in this eye after the Jeep accident in service; he also claimed this vision loss had persisted since.  He was diagnosed with a pre-operative cataract in his left eye, as well as left eye vision loss.  He also had a post-operative cataract of his right eye.  The examiner opined that the left eye cataract and loss of vision were less likely than not incurred in or caused by the Jeep accident in service.  In making this determination, the examiner noted that the Veteran's cataract, instead, is consistent with normal age-related nuclear sclerosis and not a cause of his reported vision loss.  The examiner conceded he could not determine the specific cause of the Veteran's vision loss without resorting to mere speculation, as over 50 years had passed since the accident in service, the first recorded visual acuity of the left eye was in 1997, and there was no evidence of past ocular trauma or residuals of ocular trauma.  Additionally, the examiner noted there was no physical evidence of left eyebrow laceration or scarring from the Jeep accident, making it less likely than not that a current eye laceration is related to military service.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  The Court in Jones also acknowledged there are instances where a definitive opinion on etiology cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more prevalent than another.  See Clemons, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").

Here, since the examination report reflects that all of the evidence was reviewed and a rationale was provided, the opinion is not considered inadequate so as to require another opinion.  In fact, the examiner here provided rationale for why he does not believe the Veteran's current left eye cataract and vision loss are related to an injury sustained during his service, including especially in the Jeep accident mentioned.  This examiner's opinion is merely inconclusive as to the specific cause of the left eye vision loss.  However, when an opinion, such as this one, is inconclusive as to the origin of a disorder, it generally cannot be employed as suggestive of a link between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  These types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

More recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

This is not the type of situation where the Veteran has the competence to relate his current left eye cataract and vision loss to his Jeep accident that occurred during his service.  As previously explained, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and are within the realm of his or her personal knowledge.  See Jandreau, 492 F.3d at 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence also may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as when talking about a form of cancer.  Woehlaert, 21 Vet. App. 456 (also discussing this axiom in a claim for rheumatic fever or rheumatic heart disease).

The Board therefore finds that the etiology of the Veteran's left eye cataract and loss of vision is beyond the competency of a mere layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be necessarily complex in nature.  Therefore, as he has only provided his own conclusory statements regarding causation, the Board finds that his statements are of little probative value, especially in relation to the VA examiner's inability to accurately determine the etiology of the Veteran's left eye loss of vision, as the Veteran is not competent to opine on such a complex medical question.

Because, here, there is no probative evidence suggesting the Veteran's left eye cataract and loss of vision are related to his service, only instead evidence that the examiner believes the cataract is due to age, and that while he does not know the etiology of the vision loss, he does not believe either condition is related to the injury in service, the Veteran has not shown the required nexus between the current disability and his service to warrant the granting of direct service connection.

The Veteran has asserted that the September 2013 VA examiner's opinion is inadequate and holds no probative value.  June 2015 Written Brief Presentation.  First, the Veteran notes the VA examiner states "there is no evidence of past ocular trauma or residuals of ocular trauma."  The Veteran suggests this is an inaccurate finding as the Veteran's service discharge examination notes an injury in the left eye in November 1946.  However, the Board finds a determination that the notation on the discharge examination does not amount to evidence of ocular trauma or residuals of ocular trauma is a permissible determination given the examiner's medical expertise and experience.  The VA examiner indicated that a review of the claims file had occurred, which would include a review of the discharge examination in question.  The VA examiner was free to review the multiple STRs addressing the treatment following the Veteran's Jeep accident in service and determine that, in light of this evidence, the discharge examination's notation of an eye injury in November 1946 (in a relatively general sense) did not amount to evidence necessarily of ocular trauma or residuals of ocular trauma.

Second, the Veteran suggests that the lack of an eyebrow laceration or scarring, noted by the VA examiner, at the time of examination was irrelevant given the previous medical notation of such lacerations in 1946.  But the Veteran appears to miss that this fact is noted only in support of the conclusion that "the current eye condition of left eye laceration is unlikely related to military service ...."  The existence or non-existence of a current left eye laceration would appear to be very relevant to a determination of whether a current left eye laceration was related to service.  

Similarly, the Veteran asserts that the VA examiner failed to provide sufficient rationale for why the absences of left eyebrow lacerations or scarring on the day of examination were relevant to his opinion.  However, this point also fails to recognize that the absence of a laceration on the day of examination was only noted in support of the determination that a current left eye laceration was unlikely related to military service.  Apparently, given the gravity of the claimed trauma or eye injury in service, the VA examiner believed it counterintuitive that there would not now be visible indication of that prior trauma in the way of a noticeable residuals such as a laceration scar.

Finally, the Veteran asserts that the VA examiner failed to address the Veteran's lay statements.  As to this, the Board notes that the first line of the VA examiner's opinion acknowledges the Veteran's allegation that "the onset of his left eye vision loss was at the time of his injury in 1946 and has continued to remain poor ever since."  The Board finds this shows the VA examiner considered the Veteran's assertion of continuous symptoms since service when providing his opinion.


More importantly, his diagnoses are not the type of conditions that are considered "chronic" under 38 C.F.R. § 3.309(a).  He therefore cannot circumvent the lack of a medical nexus opinion relating his left eye cataract and loss of vision to his service merely by claiming to have experienced continuous symptoms since his service under § 3.303(b).  See Walker, supra.  And this is true even accepting that continuous symptoms, not necessarily instead treatment for them, is the essence of § 3.303(b).  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

For these reasons and bases the Board finds the VA examiners opinion adequate and probative.  And as the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for residuals of a left eye injury resultantly must be denied.

V.  Left and Right Ankle Disorders, Including owing to Arthritis

The Veteran is also claiming entitlement to service connection for left and right ankle disorders, including owing to arthritis, but for the following reasons and bases the Board finds that service connection also is not warranted for this additionally-claimed bilateral ankle disability.

A review of his STRs reflects that he had a fractured right ankle in November 1945, so prior to beginning his active military service in March 1946.  In August 1946, so during service, he complained of right ankle pain and was diagnosed with a sprain, as an X-ray had revealed no bony or joint abnormalities.  His military entrance examination does not appear to be available, as it has not been associated with the claims file, therefore it must be presumed that he was in sound physical health when entering service, at least as concerning his left ankle.

Post-service treatment records reflect treatment for left and right ankle pain and degenerative arthritis since January 2001.


The Veteran had a VA joints examination in June 2010.  At that time, he described acute onset of right ankle pain after a twisting injury in service.  He reported that while the acute symptoms diminished, he had episodic pain since service with increasing intensity and frequency of exacerbations.  He also described similar symptoms referable to his left ankle.  After physical examination, the examiner diagnosed osteoarthritis of the ankles, but she concluded the condition was less likely than not caused by or a result of the Veteran's service, as his STRs did not document an active duty ankle fracture, ankle instability, or recurrent sprains.  She did not comment on his right ankle sprain in service, thus necessitating the Board's December 2011 remand for a new VA compensation examination for the right ankle disability.

But as for the left ankle disability, the Board sees the Veteran's STRs are entirely unremarkable for any relevant complaints.  In addition, post-service records show he first complained of left ankle pain in 2001, so more than 50 years after his service.  Thus, there also is no objective indication of left ankle arthritis within the one-year presumptive period following his service - meaning by February 1948.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis must be objectively confirmed by X-ray.  So, as a layman, he is not competent to say when he developed it, including whether within that initial post-service year.

The Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).


Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, not only has the Veteran never claimed to have had a left ankle disability in service, or within the immediately ensuing year, he also has never claimed a nexus or correlation between this disability - even once eventually diagnosed - and his military service, other than by the simple filing of his claim for service connection.  And even to the extent he is claiming there is such a connection between these disabilities and his service, as a layman this is not a determination he is competent to make.  See Jandreau, 492 F.3d 1372; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

So after reviewing all of the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous left ankle arthritis, including consequent pain, since his time in service.  To reiterate, he has never asserted that he developed this condition during his service or within the year after it concluded; the earliest record of any associated symptom is 2001, so not until many years (indeed decades) after his service had concluded.  And while it is true he need not have received continuous treatment for this disability during those many intervening years after the conclusion of his service up to the present, only instead have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to the disability for so long after the conclusion of his service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b).  

The Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, including as concerning having supposedly experienced continuous symptoms since service, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  Moreover, this notion of continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to situations when the condition now being claimed was first "noted" during service, which does not apply to the Veteran's left ankle.

Furthermore, the Veteran has asserted that the VA examiner provided no opinion as to whether the left ankle disability could be related to the in-service injuries as requested by the Board, only responding that the condition was age related.  June 2015 Written Brief Presentation.  Though the VA examiner does not explicitly say that the left ankle injury is less likely than not related to service this is clearly the conclusion to be drawn from the opinion.  The VA examiner notes that the degenerative changes of the Veteran's left ankle are common in people of his age and that there is no in-service medical evidence of a left ankle injury or disease to which the present disability could be linked.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall).  


Also, the Veteran suggests his statements that he has suffered continued bilateral ankle pain since service were not adequately considered.  June 2015 Written Brief Presentation.  However, this amounts to nothing more than disagreement about the conclusion reached.  A mere disagreement with the examiner's opinion is not tantamount to an allegation that the opinion, itself, is insufficient.  An adequate medical opinion is one that allows the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The medical history in the September 2013 VA examiner report notes the Veteran's assertion of chronic (meaning permanent) ankle pain since service.  Furthermore, the September 2013 opinion and November 2011 addendum note such claims in their rationales.  

In sum, there no competent and credible indication that the Veteran's left ankle disability is related to his service, as he had no relevant symptoms in service, or within one year after, and he was not diagnosed with a left ankle disability, including accounting for his pain, until more than 50 years later.  There simply is no competent and credible evidence of record tending to associate this disability with his service.  Therefore, service connection is unwarranted on a direct-incurrence basis and on a presumptive-incurrence basis as a chronic disease.

As for his right ankle disability, the Veteran had a new VA examination in September 2013.  At that time, the examiner confirmed the diagnosis of right ankle osteoarthritis.  He stated that the Veteran's right ankle osteoarthritis clearly and unmistakably existed prior to his service due to the pre-service fracture, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In making these determinations, the examiner noted that the August 1946 right ankle sprain seemed to be relatively minor, in that there was no documentation of further treatment, and X-rays were normal.  Further, there was no indication he injured his right ankle in the Jeep accident in service.  The examiner opined that the early degenerative changes in the Veteran's right ankle, or osteoarthritis, could have been due to his advanced age.


Use of the word "could" when speaking in terms of this posited correlation is a bit equivocal.  In past decisions the Court held that saying a condition "could" or "may" be related to the Veteran's military service is tantamount to saying it just as well "could not" or "may not" be related to his service, so, because of this equivocality, an insufficient basis to grant service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could", or in the moving party's case, "may" or "possibly", without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).

That said, the Court also has made clear that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, this posited correlation between a Veteran's claimed disability and service need only be an "as likely as not" proposition.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Moreover, an etiological opinion has to be viewed in its entire context and not characterized solely by the medical professional's choice of words, so including in this instance where the examiner is seemingly discrediting, not supporting, the posited correlation.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  In Prejean v. West, 13 Vet. App. 444, 448-9 (2000), the Court held that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  But mere review of the claims file is not dispositive or determinative of an opinion's probative value, owing to the fact that a reliable history may be obtained by other means, such as from the commenting doctor having treated the Veteran personally over a period of time to gain an understanding of his medical history or the Veteran, himself, being a reliable historian in recounting this history.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  In this Neives-Rodriguez decision, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.  All of this is to say that the examiner's mere use of equivocal language does not mean the opinion is useless, particularly here where the examiner has sufficiently explained why more definitive response is not possible, so provided a type of response that is satisfactory according to the holding in Jones.

After considering the totality of the evidence, the Board finds that the presumption of soundness has been rebutted by the required clear and unmistakable evidence showing the Veteran's right ankle disability pre-existed his active service.  The additional burden of showing no aggravation of the pre-existing disease or disorder during service is an "onerous" one lying with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131, citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  It is a "very demanding" clear-and-unmistakable-evidence standard.  See MacMinagil v. Shinseki, No. 09-1536, 2011 WL 1534512 (Vet. App. April 25, 2011), citing Cotant at 131.

Here, though, both prongs needed to rebut the presumption of soundness have been satisfied since the VA examiner has concluded, not just that the Veteran's right ankle disability predated his service, but also that it was not aggravated during or by his service - and by that the examiner means above and beyond the condition's natural progression.  To reiterate, even if there was a temporary exacerbation or flare up of the right ankle disability during the Veteran's service, that alone is not tantamount to concluding it was longstanding or chronic (i.e., permanent).  Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression, and the medical evidence in this instance tends to refute any such notion.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent 
flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with mere symptoms, has worsened). 

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The Board has reached this conclusion by reviewing the evidence, which reflects that the Veteran fractured his ankle approximately four months prior to entering active duty.  See 38 C.F.R. § 3.303(c) (explaining there are medical principles so universally recognized as to constitute clear and unmistakable proof, and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary).  The Board also bases its opinion on the September 2013 VA examiner's other findings discussing why the condition did not permanently worsen beyond its expected natural progression.  The Board finds the examiner's opinion highly probative because it was based on a review of the pertinent evidence in its entirety and because the examiner provided the necessary explanatory rationale for his conclusions - indeed, citing to specific evidence in the file.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).


The Veteran asserts that the VA examiner, in providing this opinion, failed to consider a September 1946 progress note concluding there was no X-ray evidence of an old fracture making the evidence less than clear and unmistakable.  However, the VA examiner indicated that the claims file was reviewed and such a review would have included the September 1946 progress note.  Therefore, it does appear the progress note was considered and the Veteran's argument amounts to a disagreement about the conclusion reached based on that evidence.  As noted, a mere disagreement with the examiner's opinion is not tantamount to an allegation that the opinion, itself, is insufficient.  An adequate medical opinion is one that allows the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez, 22 Vet. App. at 304.  The September 2013 VA examiner reviewed the Veteran's pertinent medical history and conducted an extensive clinical evaluation of the Veteran's right ankle.  The Board finds that the examination was adequate, as well as the opinion provided, especially when taking consideration of the further clarification provided in the addendum opinions that were supplementary.

Similar to argument made as to the left ankle, the Veteran suggests his statements that he suffered continued right ankle pain since service were not adequately considered.  June 2015 Written Brief Presentation.  However, this also amounts to a mere disagreement with the examiner's opinion.  The medical history in the September 2013 VA examiner report notes the Veteran's assertion of chronic ankle pain since service.  Furthermore, the September 2013 opinion and November 2011 addendum note such claims in their rationales.  

Because the Veteran's right ankle disability pre-existed his active service, service connection for this claimed disability can only be granted on the basis of aggravation.  38 C.F.R. § 3.306.  And because the September 2013 VA examiner found that the Veteran's right ankle disability was not aggravated by his military service, certainly not beyond its natural progression (again, meaning any worsening during basic training was merely temporary, not permanent), service connection on the basis of aggravation is precluded.  Id.

The Board is mindful of the Veteran's statements that he has suffered continuous ankle pain since he sprained this ankle during his service.  Furthermore, the Board acknowledges that certain chronic diseases are subject to presumptive service connection if manifested to a ceratin degree within one year of service discharge. Regardless, and to reiterate, service connection for this claimed disability can only be granted on the basis of aggravation, so not via direct service connection or presumptively as a chronic disease.  38 C.F.R. §§ 3.306, 3.307, 3.309(a).

For these reasons and bases, the preponderance of the evidence is also against this claim for service connection for a right ankle disability, not supportive of it or in relative equipoise.  Therefore, there is not the required reasonable doubt to resolve in the Veteran's favor for service connection for left and right ankle disorders, and both claims resultantly must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a left eye injury is denied.

Entitlement to service connection for a left ankle disorder, including arthritis, is denied.

Entitlement to service connection for a right ankle disorder, including arthritis, is denied.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


